United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-40094
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RICARDO AGUILAR-HERNANDEZ,
                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 7:99-CR-568-1
                      --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, appointed to represent Ricardo

Aguilar-Hernandez (Aguilar), has moved to withdraw and has filed

a brief as required by Anders v. California, 386 U.S. 738 (1967).

Aguilar has filed a response to counsel’s motion to withdraw in

which he requests the appointment of replacement counsel.       Our

independent review of the brief, Aguilar’s response, and the

record discloses no nonfrivolous issues for appeal.     Counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities, Aguilar’s motion for appointment of

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-40094
                               -2-

replacement counsel is DENIED, and the appeal is DISMISSED.   See

5TH CIR. R. 42.2.